Citation Nr: 1012871	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-24 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to special monthly compensation on account 
of the need for regular aid and attendance (A&A) of another 
person and/or being housebound.

2.  Entitlement to an earlier effective date (EED) for a 100 
percent rating for service-connected catatonic schizophrenia 
prior to December 21, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to May 
1946.  He was born in 1923.

This appeal is from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Two VA Forms 9, Appeal to Board of Veterans' Appeals, were 
received in June 2006.  One related to issue #1 and was 
timely as such.  The other, which related to issue #2, was 
construed as a Notice of Disagreement.  In that regard, a 
Statement of the Case (SOC) needs to be issued as it relates 
to that issue.  The Board is thus required to remand the 
case for issuance of the SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Parenthetically, the Board notes that the Veteran (or 
someone on his behalf) had filed a Notice of Appeal with the 
U.S. Court of Appeals for Veterans Claims in November 2008.  
However, the VA General Counsel filed a motion to dismiss 
the litigation, on the basis that there was no decision of 
the Board subject to an appeal to the Court.  In an April 
2009 order, the Court dismissed that action.

During the course of the currently pending appeal to the 
Board, several other issues have been raised including with 
regard to specially adapted housing, an automobile or 
adaptation thereof, a claim under 38 U.S.C.A. § 1151, etc.  
These issues have not yet been perfected on appeal and are 
not part of the current appeal, although the Veteran has 
indicated that it was his intent that they be so included.

The Veteran initially asked for a hearing before a Veterans 
Law Judge in Washington, D.C., but in November 2008 he 
withdrew that request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The last VA examination for A&A purposes was in September 
2008.  Prior to that, the VA examination for A&A purposes in 
2005 showed him to be severely disabled on a variety of 
levels, and said to require a full-time attendant.  He is 
incompetent and currently rated as 100 percent disabled by 
his service-connected catatonic schizophrenia, and uses a 
scooter for all locomotion.  It is clear that he is 
significantly limited in his ability to care for himself on 
several premises.  His grandson, who is reportedly also a 
Veteran, apparently lives with him and may or may not be his 
(and/or his wife's) care-giver.  Photographs are in the file 
of their living quarters.  There are some statements in the 
file from various friends or community members as to the 
veteran's inability to communicate, hear, or tend for 
himself.  There are some private clinical records (for him 
and his wife) in the file showing additional disabilities, 
including with his eyesight.

In addition, there have been ongoing investigations by VA 
and other agencies into the Veteran's situation, reports 
from some of which are in the file.  It is unclear the 
extent to which he is actually able to care for himself, 
and/or whether he had gotten recently worse.  It appears 
that his wife is already entitled to special monthly 
compensation on account of the need for A&A.

It is of concern to the Board, and a review of the file 
shows that there has been ongoing concern at other levels as 
well, that the Veteran receive those benefits to which he is 
entitled and certainly those which he needs, without 
diversion to any other individual.  Paramount to this are 
his best interests.  From the evidence of record, it is not 
clear what those best interests might be, and there needs to 
be written clarification of record in that regard before a 
final appellate decision can be rendered.

In view of the foregoing, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  With regard to issue #1, the RO should 
undertake a Field Investigation to include 
an assessment of the current situation as 
to the Veteran's ability to care for 
himself in all aspects.  Reports of prior 
investigations (by VA or other officials) 
into the Veteran's health and financial 
circumstances, to the extent that they are 
available and helpful, should be included, 
and interviews should be undertaken with 
all pertinent parties including his care-
giver(s), physicians, family, and 
custodian.

2.  The Veteran should also be afforded a 
new VA examination to determine the exact 
status and nature of all of his 
disabilities and how they affect his 
ability to care for himself.

3.  The case should then be reviewed, and 
if the determination is not satisfactory, 
an SSOC should be issued, and the Veteran, 
his representative and his custodian 
should be afforded a reasonable chance to 
respond.  The Veteran and/or his custodian 
need do nothing further until so notified.

4.  With regard to issue #2, the VARO 
should issue an SOC.  If, and only if, the 
Veteran completes his appeal by filing a 
timely substantive appeal, this issue 
should be returned to the Board.  
    
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).

